Title: Thomas Jefferson to John H. Cocke, 19 April 1814
From: Jefferson, Thomas
To: Cocke, John Hartwell


          Dear Sir Monticello Apr. 19. 14.
          Mr Patterson, and my grandson T. J. Randolph inform me you have a dark bay horse which you are disposed to sell at the price of 50.£ and which, from their description would suit me. they speak of him as a steady carriage horse, and a tolerable riding horse. if their information as to your purposes of
			 selling him be
			 right, I shall be glad to recieve him by the bearer, with the privilege of returning him within a week, if he should not answer my purpose, particularly as to the carriage which is the principal object.
			 I should have sent for him some time
			 ago, but have been awaiting the sale of my crop of flour in Richmond, that I might at the same time send you an order on my correspondents there, Je Gibson & Jefferson, for the money. but they are holding it up for the effect of the repeal of the embargo;
			 and as the horse would be useful to me on a journey I am about
			 making to Bedford, I have concluded to ask an indulgence for the price until my flour is sold, when you shall
			 recieve an order for the money. this may be a delay of a few weeks; but I shall have it all sold in May, be the price what it may. accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        